IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 ANDREW ACITO ["ACITO"],                        : No. 58 EM 2020
                                                :
                     Petitioner                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 THE HONORABLE JUDGE STEVEN R.                  :
 GEROFF, COMMON PLEAS COURTS OF                 :
 THE PHILADELPHIA COUNTY,                       :
                                                :
                     Respondents                :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of October, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.                The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.